—Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered January 5, 1995, convicting defendant, after a jury trial, of three counts of sodomy in the first degree, and sentencing him to concurrent terms of 4 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the question of whether the child victim’s accusations against defendant were the product of suggestion, were *63properly presented to the jury and we see no reason to disturb its findings.
On the existing record, which defendant has not sought to amplify by way of a CPL 440.10 motion (see, People v Love, 57 NY2d 998), we conclude that defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137). Defendant has not demonstrated “the absence of strategic or other legitimate explanations” for counsel’s conduct of the trial (People v Rivera, 71 NY2d 705, 709) or that counsel’s purported errors affected the outcome (People v Hobot, 84 NY2d 1021, 1024).
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.